                                           Case 4:20-cv-00721-DMR Document 5 Filed 04/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         In re JESSY WOOTTEN,
                                   7                                                         Case No. 20-cv-00721-DMR (PR)

                                   8                                                         ORDER OF TRANSFER

                                   9

                                  10

                                  11

                                  12          On January 31, 2020, Plaintiff, who is currently in custody at the California Medical
Northern District of California
 United States District Court




                                  13   Facility (“CMF”), filed a letter, which was entered into the court’s electronic case management

                                  14   filing system as: “Letter re Conditions of Confinement.” Dkt. 1. This matter was opened as a pro

                                  15   se civil rights action.1 See id. To date, Plaintiff has neither paid the filing fee nor submitted a

                                  16   completed in forma pauperis (“IFP”) application form.

                                  17          In his letter, Plaintiff complains of constitutional violations at CMF, which is within the

                                  18   venue of the Eastern District of California, and it appears that any potential Defendants reside in

                                  19   that district. See id. Venue, therefore, properly lies in that district and not in this one. See 28

                                  20   U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this

                                  21   action is TRANSFERRED to the United States District Court for the Eastern District of

                                  22   California.2 The Clerk of the Court shall transfer the case forthwith.

                                  23
                                              1
                                  24            The court notes that on the envelope which contained his letter, Plaintiff addressed it to
                                       the Honorable Claudia Wilken, and he also wrote, “Att[n] Case # C-94-2307 CW.” Dkt. 1-1 at 1.
                                  25   It seems Plaintiff was referring to this district’s pending class action in Armstrong v. Brown, No.
                                       C 94-2307 CW (N.D. Cal. filed June 29, 1994). However, because Plaintiff did not mention this
                                  26   pending class action in his letter, the court need not discuss it further and construes this matter as a
                                       separate action. If Plaintiff wishes to bring any relevant issues to the attention of Judge Wilken,
                                  27   then he must file a motion in the Armstrong class action itself.
                                              2
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                           Case 4:20-cv-00721-DMR Document 5 Filed 04/20/20 Page 2 of 2




                                   1           If Plaintiff wishes to further pursue this action, he must complete the IFP application form

                                   2   required by the United States District Court for the Eastern District of California and mail it to that

                                   3   district.

                                   4           All remaining motions are TERMINATED on this Court’s docket as no longer pending in

                                   5   this district.

                                   6           IT IS SO ORDERED.

                                   7   Dated:$SULO

                                   8                                                    ______________________________________
                                                                                        DONNA M. RYU
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
